—Appeal by the defendant from a judgment of the County Court, Nassau *465County (Calabrese, J.), rendered May 24, 1994, convicting him of criminal possession of a controlled substance in the third degree and resisting arrest, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement made by him to the police.
Ordered that the judgment is affirmed.
The record supports the County Court’s determination that the defendant was properly stopped by the police, and, in response thereto, abandoned the contraband which was the subject of the motion to suppress (see, People v McRay, 51 NY2d 594; People v Jones, 172 AD2d 265; People v Boodle, 47 NY2d 398, cert denied 444 US 969; People v Parker, 163 AD2d 682). Accordingly, the defendant’s motion to suppress was properly denied. O’Brien, J. P., Pizzuto, Santucci and Krausman, JJ., concur.